FILED
                            NOT FOR PUBLICATION                             JUL 03 2014

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MOSES LLOYD CHAMPAGNE,                           No. 12-35681

               Plaintiff - Appellant,            D.C. No. 4:11-cv-00060-SEH

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted May 27, 2014**

Before:        D. NELSON, LEAVY, and THOMAS, Circuit Judges.

       Moses Lloyd Champagne appeals the district court’s judgment affirming the

Commissioner of Social Security’s decision denying his application for

supplemental security income under Title XVI of the Social Security Act.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Champagne contends that the administrative law judge (“ALJ”) erred in rejecting

his treating physicians’ objective findings and opinions, and in finding his

subjective complaints not fully credible. He also contends that the ALJ erred in

failing to find that a vocational expert’s testimony established that Champagne’s

limitations precluded him from performing substantial gainful activity. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review the district court’s order de novo. Molina v. Astrue, 674 F.3d

1104, 1110 (9th Cir. 2012). We may set aside the denial of benefits only if it is not

supported by substantial evidence or is based on legal error. Id.

      The ALJ reasonably weighed the medical evidence of Champagne’s physical

limitations and found him capable of a reduced range of sedentary work despite his

back and ankle impairments. The ALJ reviewed the medical evidence in the

record, including the treatment notes of Champagne’s providers and the medical

source opinions of Dr. Roland Morrell, the consultative examiner, and Dr. John

Cey, the state agency physician. See Molina, 674 F.3d at 1111. Champagne’s

contention that the ALJ disregarded his treaters’ opinions about his limitations

lacks merit, because none of the treating providers gave an opinion regarding his

functional limitations. Moreover, Champagne identified no additional medically




                                          2
necessary limitation that should have been included in the residual functional

capacity. See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

      The ALJ also reasonably discounted Champagne’s subjective complaints

regarding the intensity, persistence and limiting effects of his symptoms. The ALJ

offered valid, specific, and clear and convincing reasons to find that Champagne’s

subjective complaints of disabling limitations and inability to work were not

confirmed by the objective reports of his medical providers, that Champagne’s

description of activities exceeded his claimed limitations, and that Champagne’s

daily activities were inconsistent with his allegations. See Tommasetti v. Astrue,

533 F.3d 1035, 1039 (9th Cir. 2008).

      The ALJ reasonably assessed the testimony of vocational expert Karen

Black. Based on the ALJ’s hypothetical, which incorporated medical assumptions

and Champagne’s limitations supported by the record, Black identified several jobs

in the national economy. Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685,

690 (9th Cir. 2009). Substantial evidence supports the ALJ’s determination that

the Commissioner carried his burden to prove that Champagne can engage in work

existing in significant numbers in the national economy. 20 C.F.R. §

404.1520(a)(4)(v); Lockwood v. Comm’r of Soc. Sec. Admin., 616 F.3d 1068, 1071

(9th Cir. 2010).

      AFFIRMED.

                                          3